Citation Nr: 1618452	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  14-24 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for chronic fatigue.

2.  Entitlement to service connection for joint pain.

3.  Entitlement to service connection for a precancerous mass of the lower intestine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel



INTRODUCTION

The Veteran served on active duty from March 1983 to November 1995 and from July 2002 to July 2004, including service in the Southwest Asia theater of operations from December 1990 to April 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran was scheduled to present testimony at a videoconference before a Veterans Law Judge in November 2014.  However, he failed to report to the hearing.  As the record does not contain an explanation or a request to reschedule the hearing, the Veteran's request for such a hearing is deemed withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of 1) entitlement to service connection for chronic fatigue; 2) entitlement to service connection for joint pain other than of the right knee; and 3) entitlement to service connection for a precancerous mass of the lower intestine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Residuals of a right patella fracture, including traumatic effusion and patellar grinding, had their onset in service.





CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for residuals of a right patella fracture, including traumatic effusion and patellar grinding, have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The Veteran contends in his October 2009 claim that service connection is warranted for his joint pain.  At his January 2014 VA examination, he reported that his right knee disorder began around 1996, and that he has treated it over the years with oral medications as needed.

The evidence of record is consistent with the Veteran's contentions.  First, the Veteran has a current disability, including a January 2014 VA examiner's diagnosis of mild traumatic effusion and patellar grinding of the right knee.  See pp. 2, 27.

Second, the Veteran has provided competent and credible evidence that his right knee was injured in service.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2).  Here, the Veteran's history of a right patellar fracture in 1995 is documented in his service treatment records, as is his July 2003 diagnosis of lateral subluxation of the right patella by an in-service clinician.  Further, the Veteran is competent to sense pain ongoing pain in his right knee.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board further finds that the Veteran's reports are credible, based on the documentation of right knee problems in his service treatment records.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's residuals of a right patella fracture, including traumatic effusion and patellar grinding, are related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for his residuals of a right patella fracture, including traumatic effusion and patellar grinding.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of a right patella fracture, including traumatic effusion and patellar grinding, is granted.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In his May 2014 substantive appeal, the Veteran essentially attributed his joint pain, chronic fatigue, and precancerous mass of the lower intestine to environmental hazards in the Gulf War.  Where, as here, the Veteran has or appears to have an undiagnosed illness or medically unexplained chronic multisymptom illness, further development is required consistent with 38 C.F.R. § 3.317 (2015).

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical records that he has received for his joint pain other than of the right knee, chronic fatigue, and precancerous mass of the lower intestine, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should be added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his joint pain, chronic fatigue, and precancerous mass of the lower intestine that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his joint pain other than of the right knee, chronic fatigue, and precancerous mass of the lower intestine.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating all pertinent outstanding records, afford the Veteran an appropriate VA examination as to his joint pain other than of the right knee, chronic fatigue, and precancerous mass of the lower intestine.

For each of those three claimed disorders (i.e., joint pain other than of the right knee, chronic fatigue, and precancerous mass of the lower intestine) the examiner is asked to address each of the following questions:

(a) Please state whether the symptoms are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d) Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's competent lay statements.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





				(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


